Citation Nr: 0902780	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently rated at 30 percent for his PTSD.  
He last underwent a VA examination in July 2006; and he has 
voiced several complaints about the quality of the 
examination.  Following the examination, the veteran's 
counselor at the VetCenter wrote a letter indicating that he 
had been treating the veteran from March 2006 to October 
2006, and he felt that the veteran's rating failed to 
adequately account for the impact of the veteran's PTSD.  
However, the counselor did not provide much rationale for his 
conclusion, and his treatment records do not appear to be of 
record.

At the veteran's hearing before the Board in March 2008, the 
veteran stated on at least two occasions that his PTSD had 
gotten worse, presumably since his last VA examination.  As 
such, the veteran should be afforded a new examination to 
assess the current nature, extent, and severity of his PTSD.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
June 2007 to the present.

2.  Obtain the veteran's treatment records 
from the VetCenter from March 2006 to 
October 2006.

3.  After the requested development is 
completed, schedule the veteran for a VA 
examination, if possible, with an examiner 
other than the one who conducted the July 
2006 VA examination to determine the 
current nature and severity of the 
veteran's PTSD.  The examiner should 
review the claims file, examine the 
veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran; then discuss 
their impact on the veteran's social and 
occupational functioning.  The examiner 
should also provide a Global Assessment of 
Functioning score and an explanation of 
its meaning.  A complete rationale should 
be provided.

4.  After the development of the claim has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




